t c memo united_states tax_court knight furniture co inc petitioner v commissioner of internal revenue respondent docket no filed date samuel w graber and jason w richardson for petitioner james f prothro for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively the sole issue for decision is whether for each of the years in issue petitioner was a corporation described in sec_532 sec_1 a corporation availed of for the purpose of avoiding income_tax with respect to - - its shareholders by permitting its earnings_and_profits to accumulate rather than to be divided and distributed and was thus liable for the accumulated_earnings_tax imposed by sec_531 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference knight furniture co inc is a corporation with its principal_place_of_business in sherman texas petitioner operates two furniture stores petitioner’s main store is located in sherman texas and its other store is located in gainesville texas during the years in issue petitioner’s officers were jim hughes as chairman sam knight as president henry griffin as vice president and david gunn as treasurer david pedigo served as secretary in but was removed and replaced by david gunn who served as both secretary and treasurer in and david pedigo remained an employee of petitioner even though he was removed from the board in date he received the same annual salary of dollar_figure but was no longer eligible for management bonuses the board also removed david pedigo from - - several job responsibilities david pedigo was shocked by his removal from the board and by the major changes to his employment responsibilities and income but he did not retaliate and did not threaten to quit liguid assets petitioner sustained increases in the amount of its retained earnings_and_profits during the years in issue as follows retained increase year farnings profits in amount dollar_figure dollar_figure big_number big_number big_number petitioner’s short-term investments were primarily certificates of deposit and money market funds petitioner’s cash on hand and short-term investments were dollar_figure dollar_figure and dollar_figure at yearend and respectively petitioner historically and as a matter of corporate policy maintained high levels of liquidity petitioner also had a policy of not incurring substantial amounts of debt petitioner’s liquid_assets available for through were as follows current_assets cash s big_number s big_number s big_number accounts_receivable big_number big_number big_number inventories big_number big_number big_number u s govt obligations big_number big_number big_number certificates of deposit -- -- big_number less current liabilities accounts_payable big_number big_number big_number federal tax payable big_number net liguid assets dollar_figure dollar_figure dollar_figure stock ownership and redemption at the time that petitioner incorporated in two brothers owned all of petitioner’s stock all of petitioner’s stock has since been owned by the descendants of the two brothers or spouses of the descendants the knight family consisting of sam and jan knight david and gina gunn and jeremy knight were the controlling stockholders of petitioner during the years in issue during the knight family held percent of the total outstanding_stock the pedigo family consisting of paul pedigo david and sharon pedigo and steve and susan pedigo held percent of the total outstanding_stock during the knight family owned percent and the pedigo family owned percent of the outstanding_stock after david pedigo’s demotion and removal from the board in date the stockholders met on date to elect a new board david pedigo nominated himself and his wife sharon pedigo seconded his nomination but david pedigo was not elected to the board during the knight family owned percent and the pedigo family owned percent of the total outstanding_stock at the date annual stockholders meeting to elect a new board david pedigo did not nominate himself but had the minutes reflect that both he and his wife opposed the nominated list david pedigo requested clarification of his standing with the company and sam knight explained that david pedigo’s performance would be the determining factor and that as of that time there was no action pending that would change his status with the company david pedigo had not requested redemption of his stock as of the time of trial in date stockholders were forbidden by corporate bylaws from selling their stock to unrelated third parties without the unanimous consent of all of the stockholders petitioner’s corporate bylaws as amended date provide the following guidelines for the sale of stock by stockholders stock is first offered to stockholders - then to the corporation the corporation can redeem the stock only to the extent it has funds available if no funds are available the corporation will pay the seller percent of the sales_price and give a ten year note secured_by the stock for the balance upon which he will be paid interest the interest will be figured annually on the anniversary date of the sale and will be based on the latest six month t-bill interest quotes - - the funds available for redemption of stock will be determined by the board_of directors the notes can be paid off early without penalty at the discretion of the board_of directors petitioner amended its bylaws on date to include the option to pay percent of the sales_price and give a 10-year note for stock redemptions because its sales volume dropped in the previou sec_2 years and the board was concerned about whether the company could survive a stock_redemption petitioner’s policy has been to pay cash for stock redemptions petitioner adopted a formula by which it would value its stock the formula price per share was determined as times the average earnings per share for the previou sec_5 years plus the book_value then divided by the redemption price per share based on the formula was dollar_figure dollar_figure and dollar_figure in and respectively petitioner used this formula consistently for every redemption if all of the pedigo family members had sought redemption of their stock the redemption would have required dollar_figure dollar_figure and dollar_figure in liquid_assets in and respectively the only shares redeemed during the years in issue were shares that paul pedigo inherited in and sold in for dollar_figure paul pedigo was not an officer_or_employee and was not involved in petitioner’s business he had been a music educator for years and retired shortly after the redemption of his shares paul pedigo wanted to invest the money to provide - j- for his retirement income and the redemption of his shares was not motivated by david pedigo’s reduced responsibilities at the store other redemptions of stock occurred before and after the years in issue on date paul pedigo redeemed shares that he had inherited from his mother jan knight redeemed shares on date for dollar_figure sharon pedigo wife of david pedigo redeemed shares in date for dollar_figure to obtain funds to buy a new home and to pay for the college tuition of her two daughters on date steve pedigo wrote a letter to sam knight and to petitioner discussing the then recent demotion and removal of david pedigo from the board his letter in part stated the manner in which the board_of knight furniture company has redefined david pedigo’s responsibilities and disseminated the announcement appears to be designed to undermine david’s credibility with his peers and co-workers restricting david from physical locations within the store was mean-spirited and petty and designed to reduce david’s credibility and compromise his dignity as i understand the bylaws of knight furniture company a change in the board_of directors requires a vote of all shareholders including david paul and myself it appears that the board is attempting to make a change without the appropriate vote in looking at the stock ownership except for token amounts owned by jimmy h hughes and henry griffin the remainder of the stock is owned by either the ed pedigo family or the sam knight family i would hope the recent events have not been orchestrated to force the pedigo family to sell ron bostwick bostwick petitioner’s certified_public_accountant met with the board_of directors annually to explain the yearend financial statements and he routinely advised petitioner in determining its working_capital needs bostwick stressed to the board the need to hold sufficient capital reserves to fund the contingent stock repurchases from nonparticipating stockholders when the board met on date date date date and date bostwick also advised petitioner that it should provide funding for the redemption of stock from its working_capital and that it should not look to current earnings at the date board meeting the board decided that adequate funds were necessary to its future stability class action lawsuit in date petitioner was sued as part of a class action lawsuit concerning credit life_insurance purchased by some of its customers petitioner carried a commercial insurance_policy and an umbrella insurance_policy but neither provided coverage for the conduct alleged in the lawsuit the potential liability exposure of the class action lawsuit was unknown to petitioner for several reasons first petitioner’s insurance_company refused to defend and indemnify petitioner second damages were not quantified by plaintiffs third petitioner could be liable for actual damages treble --- - damages for deceptive trade practices punitive_damages and plaintiffs’ attorney’s fees fourth class action cases are more expensive to defend than routine insurance cases because there are many parties involved a great deal of discovery a lengthy certification process and a lengthened time frame for final resolution of the case the cost of legal fees was a substantial concern to petitioner petitioner’s defense counsel provided an estimate of attorney’s fees in excess of dollar_figure the actual legal fees that were paid for petitioner’s defense were dollar_figure dollar_figure and dollar_figure in and respectively while petitioner’s defense counsel was concerned about the credit life_insurance scenario in which petitioner participated counsel was of the opinion that petitioner had not participated in deceptive trade practices petitioner’s officers maintained that they did not participate in deceptive trade practices and were comfortable with what they had done the class action lawsuit was removed to bankruptcy court because the primary defendants filed bankruptcy petitioner’s defense counsel advised petitioner ina letter dated date that plaintiffs filed a motion to dismiss and that plaintiffs may be considering dismissal of the adversary proceeding in the bankruptcy case so that they can refile in another court or a less restrictive forum petitioner was dismissed from the lawsuit in in a letter dated -- - date petitioner’s defense counsel again advised petitioner that there is some possibility that the plaintiff will somehow structure a case with other individuals or with other issues which could possibly be filed against petitioner and the other defendants bostwick advised petitioner not to plan to pay for contingencies out of current_earnings_and_profits and to set_aside funds in the amount that petitioner’s defense attorneys advised at the date and date board meetings to review petitioner’s capital reserves bostwick advised petitioner to hold sufficient capital reserves to serve as a contingency fund for situations that required legal counsel business expansion plans petitioner was interested in expanding into mckinney texas because it was a rapidly growing market mckinney is about miles south of sherman on a major thoroughfare petitioner has a centralized warehouse that could service the store in mckinney and the surrounding area on date petitioner’s board met to discuss the possibility of opening a store to sell furniture in the area of mckinney sam knight and david gunn were appointed to investigate the possibilities further by viewing sites for the new store thereafter sam knight and david gunn contacted kelly davis davis a real_estate agent to inguire about available properties in mckinney petitioner was generally interested in properties along highways and was looking for a building to either lease or buy for a furniture store davis notified petitioner of properties available in the mckinney area and approximately six of these properties were viewed by sam knight and david gunn davis also notified petitioner of about a dozen parcels of vacant land at the date board meeting sam knight and david gunn reported that there were no suitable existing buildings available in mckinney at the time the board reiterated the need to hold sufficient capital reserves to accommodate the possible addition of the mckinney store and estimated the mckinney store could cost dollar_figure to dollar_figure for the land and in excess of dollar_figure for building costs at this meeting the board also discussed a possible store opening in the bonham fannin county area after a full discussion no specific action was taken and both store site considerations were tabled for further discussion at the date board meeting the board discussed the possibility of a future store location in the bonham area recent reports indicated that new businesses new housing and new jobs meant an increased customer potential for the store there was no decision as to the future store location other than to continue to monitor the growth in bonham in davis showed to sam knight and david gunn an old grocery store that was of interest to them but it was leased within a day to someone else in an old wal-mart building in bonham that was bigger than what petitioner needed became available but the lessor did not want to lease only a portion of the building properties were last reviewed in mckinney in in the board again considered the possibility of a store in bonham but most options would have involved the purchase of land and construction of a building which the board felt was cost prohibitive the board decided that consideration would still be given for the right opportunity at the date and date board meetings bostwick advised the board that a safe level of cash reserves was necessary to finance possible future store locations and that the board should set_aside adequate retained earnings to fund such projects despite efforts to locate suitable property petitioner did not purchase or lease another store location during the years in issue petitioner had concerns regarding its expansion because it feared a possible rift in the family in when it removed david pedigo from the board and reduced his job responsibilities also lay-z-boy which was petitioner’s number one vendor anda nationally recognized quality furniture manufacturer would not allow petitioner to put its products into the mckinney market because lay-z-boy already covered the mckinney market repairs and renovations petitioner’s board minutes document several discussions and decisions by the board to make major repairs and renovations to its assets at the date board meeting the board addressed the need to reroof the jones street warehouse and the main warehouse to repair the firewalls in the main building and to purchase a new delivery truck in the date and date board minutes the board listed several items that would require a considerable expenditure of its reserves general maintenance such as reroofing repainting and improving parking replacement of the delivery fleet and remodeling on date david gunn updated the board on the computer situation and the board moved to proceed with a new computer system that would cost in excess of dollar_figure petitioner also decided to expand the lay-z-boy line and to devote more square footage to the product the lay-z-boy gallery was discussed and approved by the board_of directors in and construction began in early construction entailed the closing off and gutting of a significant amount of square footage in the store merchandise was relocated and other renovations were done to house those goods the costs incurred by petitioner other than building improvements and renovations included the purchase of a large exterior sign and the acquisition of inventory the renovation project was completed in date dividend history at the suggestion of bostwick the board unanimously approved an increase in cash dividends at the date board meeting petitioner’s taxable_income net book income and dividends_paid for years through were as follows total taxable net book dividends dividend year income income paid per share dollar_figure dollar_figure dollar_figure s10 big_number big_number big_number big_number big_number big_number petitioner has a history of making regular annual dividend payments to its stockholders petitioner’s payments of dividends over the years in issue averaged percent and percent of petitioner’s taxable and net book incomes respectively opinion as a result of the examination of the years in issue respondent determined that petitioner’s earnings_and_profits exceeded the reasonable needs of its business respondent determined that the accumulated_earnings_tax applied to petitioner’s accumulated_taxable_income of dollar_figure dollar_figure and dollar_figure for and respectively and determined deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively respondent in accordance with sec_534 sent to petitioner a notification informing petitioner that a proposed -- - statutory_notice_of_deficiency included an amount with respect to the accumulated_earnings_tax imposed by sec_531 for and petitioner in accordance with sec_534 timely submitted a statement setting forth the grounds upon which it relied to establish that all or part of its retained earnings for the years in issue have not been permitted to accumulate beyond the reasonable needs of its business the grounds relied upon by petitioner in its statement were as follows liquidity the company was not as highly liquid as other companies that have been found to have unreasonably accumulated earnings investment in assets unrelated to business the company held low earning highly liquid investments unrelated to its business in order to pay for its future business needs and contingent liabilities redemption of stock of dissenting stockholders the company faced the contingent need to redeem the stock of the dissenting pedigo family stockholders class action lawsuit the company faced the contingent_liability for damages as a defendant ina class action lawsuit business expansion plans the company had definite substantial business plans to expand its business -- - repairs and renovations the company had both anticipated needs and made significant repairs and renovations to its assets dividend history the company had a history of paying regular dividends petitioner’s statement provided varying degrees of detail as to the different grounds petitioner filed a motion to shift burden_of_proof to respondent see rule e we granted petitioner’s motion to shift burden_of_proof as to ground sec_3 and set forth above the sole issue for decision is whether for each of the years in issue petitioner was availed of for the purpose of avoiding income_tax with respect to its shareholders within the meaning of sec_532 and was thus liable for the accumulated_earnings_tax imposed by sec_531 the accumulated_earnings_tax is imposed on the accumulated_taxable_income of every corporation formed_or_availed_of for the purpose of avoiding the income_tax with respect to its shareholders by permitting earnings_and_profits to accumulate instead of being divided or distributed see sec_531 and sec_532 the purpose of the accumulated_earnings_tax is to compel the company to distribute any profits not needed for the conduct of its business so that individual stockholders will become liable for taxes on the dividends received see 422_us_617 393_us_297 318_us_693 the tax 1s considered to be a penalty and therefore has been strictly construed see ivan allen co v united_states supra pincite barnings and profits of a corporation permitted to accumulate beyond the reasonable_needs_of_the_business are determinative of the purpose to avoid the income_tax with respect to shareholders unless the corporation proves otherwise by a preponderance_of_the_evidence to the contrary see sec_533 101_tc_397 90_tc_1 86_tc_260 pursuant to sec_534 the burden_of_proof was shifted to respondent to demonstrate that petitioner’s accumulation of earnings_and_profits for stockholder redemptions of stock and business expansion plans was beyond petitioner’s reasonable needs the burden_of_proof remains on petitioner as to the other grounds asserted the ultimate burden of proving that petitioner was not availed of for the prohibited statutory purpose is and remains upon petitioner see 34_tc_89 affd 287_f2d_860 8th cir 28_tc_153 affd 251_f2d_278 7th cir a net liguid assets -- - the accumulated_earnings_and_profits of prior years are taken into consideration in determining whether any amount of the earnings_and_profits of the taxable_year has been retained for the reasonable_needs_of_the_business see sec_1 b income_tax regs the critical factor is not the monetary size of the accumulated_earnings_and_profits but the corporation’s liquid position and the relation of that position to the corporation’s current and anticipated needs see ivan allen co v united_states supra pincite 50_tc_317 thus the first step is to determine petitioner’s net liquid_assets for the purpose of determining the funds available to petitioner to meet its business needs see wilcox manufacturing co v commissioner tcmemo_1979_92 citing faber cement block co v commissioner supra pincite petitioner’s liguid assets available are calculated as current_assets less current liabilities for each tax_year in issue the parties have stipulated that the amounts of petitioner’s net liguid assets were dollar_figure dollar_figure and dollar_figure in and respectively investments in properties or securities that are unrelated to the activities of the business_of_the_taxpayer corporation may also indicate that earnings_and_profits of a corporation are being accumulated beyond the reasonable_needs_of_the_business see sec_1_537-2 income_tax regs we have considered petitioner’s liquidity ratio and investments unrelated to its business and are satisfied that these factors are included in the above calculation of petitioner’s net liquid_assets b reasonable_needs_of_the_business the second step is to decide whether the grounds asserted by petitioner justify the accumulation of earnings_and_profits for its reasonable business needs the term reasonable_needs_of_the_business includes the reasonably anticipated needs of the business sec_537 the need to retain earnings_and_profits must be directly connected with the needs of the corporation itself and must be for bona_fide business purposes see sec_1_537-1 income_tax regs the regulations adopt a prudent businessman standard for determining whether earnings have been accumulated beyond the present and reasonably anticipated future needs of the business sec_1_537-1 income_tax regs states in part an accumulation of the earnings_and_profits is in excess of the reasonable_needs_of_the_business if it exceeds the amount that a prudent businessman would consider appropriate for the present business purposes and for the reasonably anticipated future needs of the business thus determining the reasonable needs of a business is in first instance a question for the officers and directors of the corporation see 86_tc_260 44_tc_453 17_tc_1404 courts should be hesitant to substitute their judgment and attribute a tax-avoidance motive unless the facts and circumstances clearly warrant the conclusion that the accumulation of earnings_and_profits was unreasonable and for the proscribed purpose see snow manufacturing co v commissioner supra pincite 62_tc_644 affd 519_f2d_1233 1st cir faber cement block co v commissioner supra pincite john p scripps newspapers v commissioner supra pincite whether a particular ground or grounds for the accumulation of earnings_and_profits indicate that the earnings_and_profits have been accumulated for the reasonable_needs_of_the_business or beyond such needs is dependent upon the particular circumstances of the case sec_1_537-2 income_tax regs taking into consideration the applicable burden_of_proof we address each of the grounds asserted by petitioner in justifying its accumulation of earnings_and_profits for its reasonable business needs working_capital needs for operating cycle barnings retained to provide for working_capital requirements are accumulated for the reasonable_needs_of_the_business see sec_1_537-2 income_tax regs the working_capital needs of a business are commonly evaluated by means of the bardahl_formula see 101_tc_397 bardahl manufacturing corp v commissioner tcmemo_1965_200 the parties have separately - determined for the close of each of the years in question the amount of working_capital that is reasonably needed to cover a single operating cycle of petitioner petitioner determined the working_capital for one operating cycle to be dollar_figure dollar_figure dollar_figure in and respectively respondent determined the working_capital for one operating cycle to be dollar_figure dollar_figure dollar_figure in and respectively petitioner used monthly balances to compute the annual average balances of its inventory and accounts_receivable whereas respondent used yearend balances to determine the annual average balances we adopt respondent’s calculation because the yearend balances respondent uses have been stipulated by the parties the difference in the calculations however does not affect the result in this case for the reasons appearing below redemption of stock of dissenting minority stockholders petitioner contends that there was an actual redemption of stock during the years in issue and a manifest dissent among the pedigo stockholders petitioner’s officers believed that the action to remove david pedigo a large stockholder as a corporate officer and reduce his employment responsibilities would strain the relations between the knight and pedigo families and could result in the redemption of stock by the pedigo family respondent argues that it was not a reasonably anticipated need of the business to accumulate earnings_and_profits for the redemption of stock of minority stockholders respondent -- - contends that the three pedigo brothers were not dissenting stockholders and that the pedigo redemption of stock would not hurt management because the knight family already had percent of the voting power of the stock and control_over the board and management of petitioner respondent views petitioner’s policy of redeeming stock fully in cash as a retirement vehicle that allowed stockholders to obtain favorable tax treatment when they reached retirement age respondent also claims that the redemption of stock does not threaten the survival of the business or impair the corporation’s ability to continue as a profitable concern the redemption of the stock of dissenting minority stockholders is a reasonable need of the business where the ability to redeem the stock of dissenting minority stockholders appears necessary to preserve the existence of the corporation or at least necessary to promote the harmony in the conduct of a business see wilcox manufacturing co v commissioner tcmemo_1979_92 farmers merchants inv co v commissioner tcmemo_1970_161 the pedigo family owned less than percent of the stock in petitioner based on the evidence it was reasonable for petitioner’s officers to believe that there was dissent and discord between management and the minority stockholders the facts and circumstances that were known to petitioner’s officers include the demotion of david pedigo in date the removal - - of david pedigo from the board_of directors in date the actual redemption of the stock of david pedigo’s brother paul pedigo in date and the correspondence from steve pedigo in date to the board stating i would hope that recent events have not been orchestrated to force the pedigo family to sell additionally the pedigo family was unable to elect david pedigo to the board_of directors at the date annual stockholders meeting and the minutes reflect the opposition of david and sharon pedigo to the election of the board_of directors based on the facts and circumstances we believe that petitioner’s officers were exercising their prudent business judgment in preparing for the redemption of stock by the pedigo family stockholders we are convinced that petitioner did not want the redemption of the stock by its stockholders to affect the stability of its business or to threaten the management of the business petitioner’s stockholders were limited by the corporate bylaws from selling their stock to unrelated third parties without the unanimous consent of all of the stockholders stockholders could either sell to existing stockholders or have their stock redeemed by petitioner the restriction on the transfer of stock in petitioner’s bylaws served the purpose of maintaining control_over management and keeping ownership in the hands of the stockholders who managed the company -- - petitioner also had a policy of not incurring debt anda history of redeeming the stock of stockholders in full upon request even though the bylaws provided for the option of paying percent of the sales_price and giving a 10-year note petitioner added the option of paying percent of the sales_price and giving a 10-year note as a precautionary measure to ensure the survival of its business after several poor fiscal years petitioner was also continually advised by its certified_public_accountant to hold sufficient capital reserves to fund the contingent stock repurchases from its nonparticipating stockholders respondent has not met his burden of proving that the accumulation of earnings to redeem the stock of minority stockholders was not a reasonable accumulation of earnings_and_profits respondent provided evidence in an attempt to demonstrate that the actual redemptions of stock were for reasons unrelated to dissent such reasons however were not known to petitioner’s officers at the time of the accumulations and therefore are unpersuasive in analyzing the business judgment of petitioner’s officers at the time they decided to accumulate earnings_and_profits for the redemption of stock of stockholders respondent argues in the alternative that it was reasonable for petitioner to accumulate percent of the total amount needed to redeem the stock of stockholders as provided for in petitioner’s bylaws because petitioner could finance the - - remaining percent by giving a 10-year note we have previously held that the commissioner cannot effectively compel taxpayers to incur debt rather than to utilize accumulated_earnings_and_profits and that the reasonableness of accumulations should be judged without regard to the borrowing capacities of a corporate taxpayer see 4_tc_313 c e estes inc v commissioner tcmemo_1980_504 once an expenditure is deemed to be a reasonable need of the business that a corporation chooses to finance the expenditure from earnings_and_profits rather than from debt should not place the corporation in a position of being subjected to the accumulated_earnings_tax see 44_tc_453 based on petitioner’s historical aversion to debt conservative financial management philosophy and policy of redeeming the stock of stockholders fully in cash respondent cannot require petitioner to exercise its safety net provision in its bylaws that allowed it to pay percent down and incur debt for the remaining portion in this case the working_capital accumulation would not have covered a full redemption of the stock of the pedigo stockholders and petitioner might still have needed to exercise the option of financing a portion of the redemption of stock to ensure the survival of the business the events that were known to petitioner’s officers that compelled them to retain earnings_and_profits for the redemption - - of the stock of minority dissenting stockholders began in date thus it was reasonable for petitioner to accumulate its earnings_and_profits for the purpose of redeeming the stock of stockholders the events continued into with the redemption of paul pedigo’s stock and the continuing opposition to the board_of directors election at the and annual stockholders meetings thus petitioner’s accumulation of earnings was also reasonable at the end of both and a complete redemption of all of the stock held by the pedigo family members would have required dollar_figure dollar_figure and dollar_figure in and respectively we conclude that the amounts needed to redeem the stock of minority stockholders were a reasonable business need that justified the accumulation of earnings_and_profits class action lawsuit petitioner contends that the accumulation of its earnings_and_profits was a direct result of being named as a defendant in a class action lawsuit and was a provision for attorney’s fees in the defense of the lawsuit and a reserve for the potential liability of an unspecified amount of damages petitioner argues that these circumstances justify the accumulation of reserves to meet a contingency which is a reasonable need of the business respondent contends that the accumulation of earnings_and_profits was not necessary to defend against the lawsuit or to -- p7 - provide for possible damages because the lawsuit was dropped in date and the lawsuit was never refilled against petitioner in steelmasters inc v commissioner tcmemo_1976_324 the taxpayer was a defendant in a major civil suit during the tax years in issue during the first year in issue the taxpayer was faced with the possible entry of an adverse judgment and the taxpayer was advised by counsel of its potential exposure and its division of the liability by the second year in question the judgment was entered causing the liability to become fixed the court reasoned that uncertainties regarding outcome are inherent in any litigation and held that it was entirely reasonable for the taxpayer’s officers to permit earnings to accumulate as a means of insulation see id similar to steelmasters inc the class action lawsuit that petitioner faced was also a present and pending contingency in at the close of petitioner’s officers knew that petitioner had been dismissed as a defendant in the adversary proceeding in the bankruptcy case but petitioner was also advised by its attorneys that the plaintiff could refile the case in another forum petitioner also knew that its insurance_company refused to defend it in the lawsuit and that its attorneys provided an estimate of attorney’s fees in excess of dollar_figure petitioner also maintained that it had not participated in deceptive trade practices and that its officers were comfortable with what they had done based on the facts and - - circumstances known to petitioner’s officers a prudent businessman would consider it appropriate to accumulate at least dollar_figure for the purpose of defending the lawsuit in the event that the lawsuit was refiled however the lawsuit was not refiled in the lawsuit then ceased to be a contingency for petitioner and the accumulation of earnings_and_profits for this business_purpose was no longer necessary business expansion plans petitioner maintains that even though not every contact regarding its efforts to expand its business was reflected in the board_of directors minutes it had a business plan to expand and took active steps toward expanding its business respondent contends that petitioner had no specific definite and feasible business expansion plan during the years in issue but rather that petitioner’s expansion plan was vague undefined and uncertain respondent contends that no plan of expansion had been committed to and that no substantial steps had been taken to achieve implementation a business may accumulate earnings_and_profits to provide for the bona_fide expansion of its business see sec_1 b income_tax regs sec_1_537-1 income_tax regs explains in part how a corporation must justify the accumulation of earnings_and_profits for reasonably anticipated future needs - - in order for a corporation to justify an accumulation of earnings_and_profits for reasonably anticipated future needs there must be an indication that the future needs of the business require such accumulation and the corporation must have specific definite and feasible plans for_the_use_of such accumulation such an accumulation need not be used immediately nor must the plans for its use be consummated within a short_period after the close of the taxable_year provided that such accumulation will be used within a reasonable_time depending upon all the facts and circumstances relating to the future needs of the business where the future needs of the business are uncertain or vague where the plans for the future use of an accumulation are not specific definite and feasible or where the execution of such a plan is postponed indefinitely an accumulation cannot be justified on the grounds of reasonably anticipated needs of the business the requirement of a specific definite and feasible plan does not demand that a taxpayer produce meticulously drawn formal blueprints for action see 50_tc_317 44_tc_453 a corporation however cannot immunize itself from the accumulated_earnings_tax merely by referring to expansion in its corporate minutes see faber cement block co v commissioner supra pincite definiteness of a plan coupled with action taken towards its consummation are essential to justify an accumulation as reasonable see snow manufacturing co v commissioner t1t c citing 277_f2d_526 2d cir affg 31_tc_415 the record indicates that during the years in issue petitioner considered a number of different properties however -- - a plan is not created simply by adding together the number of sites considered see id pincite petitioner’s corporate minutes document discussions of the possibility of opening stores in mckinney or bonham but no specific action was taken by the board because the available properties were not suitable we realize that not all of the actions and decisions of the board_of directors are documented in the corporate minutes and we have considered the testimony of the corporate officers and petitioner’s realtor based on the facts and circumstances we agree with respondent petitioner had an intent to expand its business and seriously investigated the possible expansion into mckinney or bonham by considering specific properties however no specific definite and feasible business expansion plan materialized from the research we conclude that petitioner had neither developed a business expansion plan that was definite specific and feasible nor taken a substantial step to implement a business expansion plan respondent has met his burden_of_proof in demonstrating that petitioner did not have a specific definite and feasible business expansion plan during the years in issue and that it was not reasonable for petitioner to accumulate its earnings_and_profits for this purpose --- - repairs and renovations petitioner argues that its accumulated_earnings_and_profits were justified to meet repair and renovation expenses respondent appropriately reduced the amount of excess accumulated_earnings_and_profits for each year in issue by the actual cost of petitioner’s capital purchases these reductions include dollar_figure primarily for the computer system purchased in dollar_figure for renovations in and dollar_figure for carpet and computer equipment in no further accumulation for this purpose has been justified by petitioner dividend history petitioner argues that it has a history of consistently distributing regular annual dividend payments to its stockholders petitioner believes that the payment of additional dividends might have been a breach of its fiduciary duties to its stockholders by threatening the existence of the corporation and not providing for the reasonable needs of its business respondent contends that dividends that were paid_by petitioner have been nominal in amount petitioner paid dividends that amounted to dollar_figure per share and totaled dollar_figure dollar_figure and dollar_figure in and respectively dividends that were paid averaged percent to percent of petitioner’s taxable and net book incomes respectively the extent to which earnings_and_profits have been distributed by the corporation may be taken into account when - - determining whether or not retained earnings_and_profits exceeded the reasonable_needs_of_the_business see sec_1_537-1 income_tax regs respondent accordingly reduced petitioner’s current taxable_income by the amount of dividends that were actually paid when respondent determined petitioner’s tax_deficiency no further accumulation for this purpose has been justified by petitioner c conclusion based upon the record before us we conclude that petitioner’s accumulated_earnings_and_profits that were available during the years in question did not exceed the reasonable needs of its business petitioner’s reasonable needs are summarized in the chart below net liquid_assets s big_number sdollar_figure sdollar_figure less reasonable needs operating cycle big_number big_number big_number stock_redemption big_number big_number big_number class action lawsuit big_number --q- --q- business expansion -q- -q- -q- repairs renovations big_number excess accumulated earnings profits s big_number dollar_figure big_number sdollar_figure we are satisfied that the reasonably anticipated needs of petitioner’s business substantially exceeded petitioner’s available net liguid assets we conclude that petitioner was not availed of for the purpose of avoiding income_tax with respect to its shareholders and thus not subject_to the accumulated_earnings_tax imposed by sec_531 - - we have carefully considered all remaining arguments made by both parties for a result contrary to those expressed herein and to the extent not discussed above they are irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
